Exhibit 10.1
[Officer Name]
RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of this 1st
day of March, 2011, between AMERICAN NATIONAL INSURANCE COMPANY, a Texas
insurance company (the “Company”), and [Name of Officer] (the “Recipient”).
1. Award. Pursuant to the AMERICAN NATIONAL INSURANCE COMPANY 1999 STOCK AND
INCENTIVE PLAN (as amended, the “Plan”), as of the date of this Agreement and
upon execution of this Agreement, [number] (#) restricted stock units
(“Restricted Stock Units”) shall be issued to the Recipient as hereinafter
provided subject to certain restrictions thereon. The Recipient hereby:
(i) accepts the Restricted Stock Units, subject to the terms and conditions of
this Agreement; and (ii) acknowledges receipt of a copy of the Plan and agrees
that this award of Restricted Stock Units shall be subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof.
2. Vesting and Settlement.
(a) Vesting by Required Service. Provided that the Recipient serves continuously
in the employment of the Company until such date, the Restricted Stock Units
shall become vested (then, “Vested RSUs”) in accordance with following schedule
(“Required Service”):

      Date of Lapse   Number of Restricted Stock Units
March 1, 2012
  [#]
March 1, 2013
  [#]
March 1, 2014
  [#]

(b) Vesting by Retirement, Death or Disability. Notwithstanding anything to the
contrary in Section 2(a), if Recipient has served continuously in the employment
of the Company until such date, any Restricted Stock Units which had not
previously vested shall become vested on the first to occur of Retirement, Death
or Disability, each as defined below:

  (i)   “Retirement” shall occur on the effective date of the Recipient’s
retirement at or after attaining the age of 65.     (ii)   “Death” shall be the
date of the Recipient’s death.     (iii)   “Disability” shall be the date the
Company determines, in good faith, that, by reason of a physical or mental
condition which has existed for thirty days or more, the Recipient is no longer
able to perform the material duties of the position with the Company then held
by Recipient.

 

 



--------------------------------------------------------------------------------



 



(c) Settlement of Vested RSUs. Any Restricted Stock Units that become Vested
RSUs shall be settled as soon as administratively practicable after the date
such Restricted Stock Units become Vested RSUs. Subject to the provisions of
Section 2(d) below, Restricted Stock Units shall be settled by the Company by
delivering a number of shares (“Shares”) of the Company’s common stock, par
value $1.00 per share, to the Recipient equal to the number of Vested RSUs. The
Company may issue the Shares either in certificated or uncertificated form
registered in the name of the Recipient. Delivery of the Shares may be made to
the Recipient in person at the Company’s home office or to the Recipient’s last
address reflected in the records of the Company. Neither the Recipient nor any
of the Recipient’s successors, heirs, assigns or personal representatives shall
have any further rights or interests in the Vested RSUs which are settled or
used for withholding taxes in accordance with Section 2(d) hereof.
Notwithstanding anything herein to the contrary, the Company has no obligation
to deliver any Shares if counsel to the Company determines that such delivery
would violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Company’s common stock is
listed or quoted. The Company shall in no event be obligated to take any
affirmative action to comply with any such law, rule, regulation or agreement in
order to cause the delivery of Shares.
(d) Withholding Taxes. The Company shall withhold all federal, state, local and
other taxes applicable to the vesting and settlement of Vested RSUs at the time
of such settlement. Unless the Recipient provides “No Withholding Notice,” as
defined herein, the Company shall obtain the cash necessary for such withholding
by reducing the number of Vested RSUs settled and converting to cash those
Vested RSUs which remain unsettled. As used in this Section 2(d), the term “No
Withholding Notice” shall mean notice by the Recipient to the Company at least
thirty (30) days prior to the vesting of the Restricted Stock Units, such notice
to provide an explanation satisfactory to the Company, in its sole discretion,
as to how the tax and withholding obligations associated with the vested RSUs
have been addressed. A No Withholding Notice may be provided for vesting only by
Required Service or by Retirement. If the vesting is by reason of Death or
Disability, the Company shall withhold applicable taxes as provided above. Those
Vested RSUs converted to cash to satisfy withholding tax obligations as
described in this Section 2(d) will be converted at the following price: (i) the
closing price of the Shares on the date on which the Restricted Stock Units
vest, if the Shares are traded on a national exchange on such date; or (ii)
otherwise, the Fair Market Value, as defined in the Plan, on the date on which
the Restricted Stock Units vest. If the Company’s calculation of the number of
Vested RSUs necessary to satisfy the tax withholding obligations results in a
fractional number of Vested RSUs, the number of Shares to be issued shall be
rounded down to the nearest whole number and the number of Vested RSUs to be
used to provide cash for the withholding taxes shall be rounded up to the
nearest whole number.
3. Restrictions on and Limitations of Restricted Stock Units.
(a) Restrictions on Transfer. The Restricted Stock Units, whether or not vested,
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of.
(b) Forfeiture of Restricted Stock Units. In the event the Recipient’s
employment with the Company terminates for any reason, other than Retirement,
Death or Disability, the Recipient shall, for no consideration, forfeit all
Restricted Stock Units which were not vested on such date.

 

2



--------------------------------------------------------------------------------



 



(b) Rights Associated With Units. Unless and until settled pursuant to
subparagraph (d) immediately below, the Restricted Stock Units do not confer any
dividend rights, voting rights or any other rights as a shareholder of the
Company. The Restricted Stock Units shall be evidenced only by the books of the
Company, and no certificate shall be issued in respect thereof.
(d) Corporate Acts. The existence of the Restricted Stock Units shall not affect
in any way the right or power of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding. The
prohibitions of Section 3(a) hereof shall not apply to the transfer of
Restricted Stock Units pursuant to a plan of reorganization of the Company, but
the stock, securities or other property received in exchange therefor shall also
become subject to the restrictions and provisions applicable to the original
Restricted Stock Units for all purposes of this Agreement.
4. Securities Regulation. The Shares may not be sold or otherwise disposed of in
any manner that would constitute a violation of any applicable federal or state
securities laws.
5. Employment Relationship. For purposes of this Agreement, the Recipient shall
be considered to be in the employment of the Company as long as the Recipient
remains an employee of the Company, a parent or subsidiary corporation of the
Company or any successor corporation. Any question as to whether and when there
has been a termination of such employment, and the cause of such termination,
shall be determined by the Company, and its determination shall be final.
6. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Recipient, such notices or
communications shall be effectively delivered if hand delivered to the Recipient
at his principal place of employment or if sent by registered or certified mail
to the Recipient at the last address he has filed with the Company. In the case
of the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal executive
offices.
7. Construction and Administration. The Board of Directors of the Company has
the power to construe the Plan and this Agreement and to prescribe such rules
and regulations relating thereto as it may deem advisable. The Board of
Directors of the Company also has the authority, in the exercise of its sole and
exclusive discretion, to correct any defect or supply any omission or reconcile
any inconsistency in this Agreement or in the Plan in the manner and to the
extent it shall deem appropriate. The determinations and actions of the Board of
Directors shall be conclusive.

 

3



--------------------------------------------------------------------------------



 



8. Plan Summary & Prospectus. The Recipient acknowledges receipt of a Plan
Summary & Prospectus. The Recipient agrees that the Company shall have the
right, from time to time, to revise and amend the Plan Summary & Prospectus in
the Company’s sole and absolute discretion.
9. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Recipient.
10. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Recipient has executed this
Agreement, all as of the date first above written.

                  AMERICAN NATIONAL INSURANCE COMPANY

   
 
  By:        
 
     
 
G. Richard Ferdinandtsen
President, Chief Operating Officer    
 
           
 
           
 
      [Officer Name], Recipient    

 

4